Name: Council Regulation (EEC) No 1174/86 of 21 April 1986 amending Regulation (EEC) No 706/73 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products
 Type: Regulation
 Subject Matter: trade policy;  Europe;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|31986R1174Council Regulation (EEC) No 1174/86 of 21 April 1986 amending Regulation (EEC) No 706/73 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products Official Journal L 107 , 24/04/1986 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 20 P. 0200 Swedish special edition: Chapter 3 Volume 20 P. 0200 *****COUNCIL REGULATION (EEC) No 1174/86 of 21 April 1986 amending Regulation (EEC) No 706/73 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession, and in particular the third subparagraph of Article 1 (2) of Protocol No 3 thereof, Having regard to the proposal from the Commission, Whereas certain veterinary provisions in respect of Northern Ireland and relating to foot-and-mouth disease and trade in live animals, fresh meat and meat-based products have been liberalized; Whereas Regulation (EEC) No 706/73 (1) linked the Channel Islands and the Isle of Man to Northern Ireland for purposes of the veterinary sector; Whereas, in order to minimize the risk of disease, it is necessary to permit these islands to maintain their veterinary rules in relation to foot-and-mouth disease which have been in force hitherto, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EEC) No 706/73 is hereby replaced by the following: 'Article 3 From 1 September 1973, the Community provisions in the following fields: - veterinary legislation, - animal health legislation, - plant health legislation, - marketing of seeds and seedlings, - food legislation, - feedingstuffs legislation, - quality and marketing standards, shall apply under the same conditions as in the United Kingdom to the products referred to in Article 1 imported into the islands or exported from the islands to the Community. However, the Channel Islands and the Isle of Man may retain, concerning trade in live animals, fresh meat and meat-based products, the specific provisions in relation to foot-and-mouth disease which they apply to imports. Such provisions shall be no more restrictive than those in force on 30 September 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 April 1986. For the Council The President G. BRAKS (1) OJ No L 68, 15. 3. 1973, p. 1.